Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Disentimos de la sentencia que hoy emite una mayoría de los integrantes del Tribunal por razón de que somos de la opinión que la misma, no obstante dar la impresión de que resulta ser una justa tanto para el cliente como para el *760abogado, realmente discrimina contra éste último. De he-cho, y en nuestro criterio, la sentencia mayoritaria que hoy se emite contraviene, de manera indirecta, lo resuelto en Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992).(1)
No hay duda de que, como se señala en la sentencia mayoritaria, el cliente siempre tiene la “última palabra” sobre el curso a seguir en un caso. Esto es, el hecho de que exista un contrato de honorarios de abogado —sea el mismo contingente o no— no le brinda al abogado el poder decisional de controlar el caso sobre los deseos de su cliente.
Dicho de otra manera, el abogado viene en la obligación de obedecer las determinaciones que sobre el caso tome su cliente, incluyendo la de desistir del pleito radicado, tran-sigir el mismo e, inclusive, hasta renunciar como abogado en dicho pleito. Ello, sin embargo, no significa que el abo-gado, que hasta ese momento le había dedicado tiempo y esfuerzo a dicho caso, quede totalmente desamparado por la decisión que tome el cliente y que no pueda cobrar ho-norarios razonables por sus servicios.
Esa precisamente fue la situación a la cual nos enfren-tamos en Pérez v. Col. Cirujanos Dentistas de P.R., ante. En dicho caso, el cliente decidió desistir del pleito que le había encomendado radicar a su abogado; pleito en rela-ción con el cual había pactado honorarios contingentes. Re-solvimos que, a pesar de que el cliente tenía derecho a desistir de la acción radicada y de que el abogado venía en la obligación de aceptar dicha decisión, éste tenía derecho a ser compensado a base del valor razonable de los servi-cios que había prestado; ello independientemente del he-cho que, al desistir del pleito, el cliente no recibiría dinero alguno.
En el presente caso no se trata de un desistimiento. Por el contrario, nos enfrentamos a un pleito de daños y per-*761juicios, en el cual igualmente se pactaron honorarios con-tingentes, que culminó en sentencia, la cual advino final y firme. El demandante, luego de unos trámites infructuosos de sus abogados sobre ejecución de sentencia, decide tran-sigir el caso, sin el conocimiento de sus abogados, por una suma de dinero menor a la obtenida por sentencia.(2) No hay duda de que dicho demandante tenía el derecho a así hacerlo. Ese derecho que le asiste a la parte demandante, sin embargo, no significa que sus abogados, los cuales le dedicaron grandes esfuerzos y tiempo al caso, queden des-amparados y sujetos únicamente a percibir, de la suma de dinero por la cual el demandante unilateralmente transigió el caso, el por ciento originalmente pactado.
Así lo resuelve el Tribunal en el día de hoy. No estamos de acuerdo. Ello, por varias razones. En primer lugar, y al igual que en Pérez v. Col. Cirujanos Dentistas de P.R., ante, el hecho de que le reconozcamos al cliente el derecho de controlar el caso, no impide que el abogado cobre una suma razonable por los servicios que prestó. Esto es, el hecho de que el cliente tenga el derecho absoluto a transigir el caso por la suma de dinero que a él le parezca, no impide que al abogado se le pague una suma de dinero razonable por los servicios que le prestó a ese cliente; sobre todo, en situa-ciones en que se pueda demostrar que la suma por la cual el cliente unilateralmente transige el caso es una irrazona-ble o irrisoria.
Ello nos lleva al segundo fundamento. El estableci-miento de la norma automática que hoy adopta el Tribunal en el presente caso, se presta a que se cometa fraude contra *762el abogado. Conforme a la norma que hoy se establece, nada impide que un cliente inescrupuloso “formalmente” acceda, con la parte demandada, a transigir el caso por una suma nominal —de la cual, conforme la sentencia hoy emi-tida, se computaría el por ciento pactado con su abogado— y recibir, por “debajo de la mesa”, una suma de dinero adi-cional, de la cual no le tendría que pagar nada a su abogado.
En tercer término, ya en cuanto al caso específico hoy ante nuestra atención, las consideraciones particulares, de índole personal, que pudiera tener el demandante con la demandada —relación de hijo y madrastra— y que posible-mente le indujeron a transigir el caso por una suma menor a la obtenida por sentencia, no deben perjudicar a los abo-gados de éste. Dichos abogados le dedicaron tiempo y es-fuerzo al caso; tienen derecho a cobrar una suma razonable por concepto de honorarios.
En resumen, la norma automática e inflexible que adopta hoy el Tribunal —a los efectos de que transigido, de manera unilateral por el cliente un caso, su abogado úni-camente tiene derecho a cobrar, de la suma de dinero por la cual el cliente transigió el caso, el por ciento originalmente pactado en forma contingente— perjudica, innecesaria-mente, al abogado. No hay razón para ello. A dicha norma se le pueden adicionar unas garantías en protección de los derechos de los abogados. Es por ello que disentimos.

 92 J.T.S. 124.


 Debe mantenerse presente lo establecido por la Regla 51.1 de las Reglas de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. Ill) a los efectos de que:
“La parte a cuyo favor se dicte sentencia, podrá ejecutarla mediante el procedi-miento fijado en esta Regla 51, en cualquier tiempo dentro de cinco (5) años de ser firme la misma. Expirado dicho término, podrá ejecutarse la sentencia mediante au-torización del tribunal a moción de parte y previa notificación a todas las partes. Si después de registrada la sentencia se suspendiere la ejecución de la misma por una orden o sentencia del tribunal, o por efecto de ley, el tiempo durante el cual ha sido suspendida dicha ejecución deberá excluirse del cómputo de los pinco (5) años du-rante los cuales podrá expedirse el mandamiento de ejecución.” (Énfasis suplido.)